Name: COMMISSION REGULATION (EC) No 507/98 of 3 March 1998 amending Regulation (EC) No 1339/97 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States
 Type: Regulation
 Subject Matter: taxation;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 63/20 4. 3. 98 COMMISSION REGULATION (EC) No 507/98 of 3 March 1998 amending Regulation (EC) No 1339/97 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2052/97 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 1883/97 (5), as amended by Regulation (EC) No 2545/97 (6), opens an invitation to tender relating to the export of common wheat to Ceuta, Melilla and certain ACP States to close on 26 February 1998; whereas provision must be made for the possibility of exporting common wheat to Ceuta, Melilla and certain ACP States; whereas the destinations laid down in Commission Regulation (EC) No 1339/97 (7), as amended by Regulation (EC) No 1884/97 (8), should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1339/97 is amended as follows: 1. the title is replaced by the following: opening an invitation to tender for the refund or the tax for the export of common wheat to all third coun- tries; 2. Article 1(2) is replaced by the following: 2. The invitation to tender shall cover common wheat for export to all third countries.; 3. the title of Annex I is replaced by the following: Weekly tender for the refund or the tax for the export of common wheat to all third countries; 4. Annex III is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 287, 21. 10. 1997, p. 14. (5) OJ L 265, 27. 9. 1997, p. 69. (6) OJ L 347, 18. 12. 1997, p. 33. (7) OJ L 184, 12. 7. 1997, p. 7. (8) OJ L 265, 27. 9. 1997, p. 73.